IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
               NOS. WR-16,721-11; WR-16,721-12; WR-16,721-13; WR-16,721-14



                            EX PARTE RONALD DALE EITEL, Applicant



                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NOS. 364014-E; 356103-E; 354015-E; 356099-E
                  IN THE 263RD DISTRICT COURT FROM HARRIS COUNTY

                  KELLER, P.J., filed a concurring opinion in which SLA UGHTER , J., joined.

                                         CONCURRING OPINION

         Applicant pled guilty to these four offenses in 1982. He now alleges that his pleas were involuntary

and his trial attorney rendered ineffective assistance of counsel because counsel made factual

misrepresentations to him regarding the results of serology testing. The Court remands the cases for the

trial court to look into the allegations and make findings of fact, and I join the Court’s order. I write to alert

the trial court to questions I have about the meaning of what is in some of the serology reports, including

the scientific significance of certain results.

         At the times of these offenses, DNA testing was not available. Serology testing was used to
                                                                         EITEL CONCURRENCE — 2

determine whether a suspect could be the perpetrator of a sex crime. If the perpetrator was a “secretor,”

his blood type might be determined from testing seminal fluid. Serology reports show that Applicant is a

secretor and he has type “O” blood.

        Applicant alleges that serology tests exclude him as the perpetrator in five of the six cases set for

trial. For example, he claims he is excluded from the offense in Cause No. 356100, Lab Ref. No. L82-

1600, because the result of blood testing showed the blood came from someone who was a secretor and

had type “A” blood. But it looks like the type “A” blood listed in the initial report is from the victim, not

Applicant. The report shows that a vial of blood was taken from the victim, and the report later states that

“the blood specimen” was determined to be type “A”. Another report shows that stains and slides from

that offense revealed type “A” secretor status. Whether this could have resulted from the victim being a

type “A” secretor is unclear to me. The same concerns arise in at least some of the other reports.

        On the offense referenced L82-3720, seminal stains were detected on smears and swabs submitted

by one of the victims. But the report is marked “continued” at the bottom of the page, and it looks like a

page is missing. Another report shows that testing in that offense revealed type “A” and type “O” blood

and secretor status. Without knowing the victim’s blood type, which information could be on the missing

page, I cannot tell what, if any, significance the type “A” blood identification might have. I also do not

know whether the type “A” finding could have resulted from contributions to the sample from the victim

or whether it does mean, as Applicant alleges, that the perpetrator had type “A” blood.

        There is also a question about whether this habeas application should be dismissed as a subsequent

writ. It appears that Applicant was aware of the serology reports when he filed his last writ application.

        Findings on all of these issues would be helpful to me in resolving Applicant’s claims.
                          EITEL CONCURRENCE — 3

Filed: December 7, 2022
Do not publish